Citation Nr: 1429763	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-34 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for a low back disability, namely, mechanical low back pain.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

4.  Entitlement to an initial rating higher than 10 percent before February 29, 2012, and higher than 70 percent since, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to June 1995.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen his claim of entitlement to service connection for a low back disability and denied entitlement to service connection for PFB.  He also appealed a subsequent November 2006 rating decision of the RO that granted service connection for PTSD and assigned an initial 10 percent disability rating for it retroactively effective from July 7, 2006, the date of receipt of this claim.  He contested the initial disability rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This staging of the rating compensates the Veteran for this variance).

Regarding the claim of entitlement to service connection for a low back disability, the RO previously had denied service connection for mechanical low back pain in an earlier July 1995 rating decision that since had become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  Hence, the reason RO decided the claim based on whether there was new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Indeed, a previously-decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of what the RO determined concerning this, however, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to readjudicate the claim on its underlying merits.  Id.  See also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

In January 2012 the Board remanded the claims concerning whether there was new and material evidence to reopen the previously-denied claim of entitlement to service connection for mechanical low back pain, entitlement to service connection for PFB, and entitlement to an initial rating higher than 10 percent for the 
service-connected PTSD for further development and consideration.

In a September 2012 rating decision since issued on remand, so during the pendency of this appeal, the Appeals Management Center (AMC) granted a higher 70 percent rating for the PTSD - but only retroactively effective as of February 29, 2012.  Although that increase represents a partial grant of benefits, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a decision awarding a higher rating, but less than the maximum possible rating, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  And the Veteran has not indicated he is content or satisfied with this 70 percent rating, so this claim now concerns whether he was entitled to an initial rating higher than 10 percent for his PTSD prior to February 29, 2012 (i.e., dating back to July 7, 2006), and whether he has been entitled to a rating higher than 70 percent since February 29, 2012.

In this decision, because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for a low back disability.  But rather than immediately readjudicating this claim on its underlying merits, meaning on a de novo basis, the Board instead is then again remanding this claim to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a prior July 1995 rating decision, the RO denied entitlement to service connection for a low back disability on the grounds that no chronic low back disability then existed and since a diagnosis in service was merely of low back pain without an actual diagnosis of a specific underlying low back disability to account for the pain.  The Veteran did not appeal that decision and no relevant evidence was received within one year of that decision.

2.  Additional evidence since submitted, however, relates to an unestablished fact and raises a reasonable possibility of substantiating this claim of entitlement to service connection for a low back disability, namely, by confirming the presence of specific low back disabilities (i.e., diagnosed conditions) that include lumbar facet joint syndrome, sacroiliac joint syndrome, spinal stenosis, lumbar scoliosis, and degenerative facet changes.

3.  The available evidence is in relative equipoise as to whether the Veteran's currently-diagnosed PFB incepted during his active military service, so it is just as likely as not that it did.

4.  Before February 29, 2012, his service-connected PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

5.  Since February 29, 2012, his service-connected PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision earlier considering and denying the claim of entitlement to service connection for a low back disability (specifically, for mechanical low back pain) is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in his favor, the Veteran's PFB was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria are met for a higher initial disability rating of 30 percent for the PTSD even before February 29, 2012 (namely, as of the receipt of this claim on July 7, 2006), but no greater rating.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

5.  The criteria are not met for a rating higher than 70 percent for the PTSD, however, including since February 29, 2012.  Id.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this case the Board is reopening the claim for a low back disability and then remanding, rather than immediately deciding, this claim.  So the Board need not discuss whether the Veteran received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1, 11 (2006), including in terms of apprising him of the specific reasons this claim was previously denied since it is being reopened, regardless.  Moreover, there also need not be any discussion at this juncture of the remaining duty-to-notify-and-assist obligations of the VCAA, as concerning even the underlying claim on its merits, until completion of its further development on remand.

Consider also that the Board is fully granting the claim of entitlement to service connection for PFB, so the Board need not discuss whether there has been compliance with the duty-to-notify-and-assist obligations as concerning this claim, either.  

As for the remaining claim that also is being decided, the duty to notify requires that VA apprise the Veteran of the type of information and evidence needed to substantiate the claim, including of whose specific responsibility, his versus VA's, it is for obtaining the necessary supporting evidence.  These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

The claim for a higher initial rating for the PTSD is a "downstream" issue arising out of the grant of service connection for this disability.  In a situation, as here, where the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability, and VA provided him the required notice concerning this underlying issue, and service connection was subsequently granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the initial rating assigned for the disability, and that a court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC addressing the downstream claim for a higher initial rating for this disability, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran also since has received a supplemental SOC (SSOC) since the increase in the rating for his PTSD from 10 to 70 percent in the September 2012 rating decision; the SSOC was mailed to him in October 2012.

VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no reasonable possibility that such assistance would aid in the substantiation of the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment records (STRs), VA clinical records, and private medical records.  He also was provided VA examinations in furtherance of his claim for higher ratings for his PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case from having the Veteran examined are adequate to properly rate his disability in relation to the applicable rating criteria, as the findings are predicated on a full reading of the medical records in his claims file, objective clinical evaluation, and his personal statements and recounted history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons and bases, the Board finds that VA has satisfied all obligations needed to decide this claim.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Low Back Disability

First, the Board finds that the Veteran has submitted new and material evidence to reopen this claim of entitlement to service connection for a low back disability.  This claim was last denied in a July 1995 rating decision because the RO found that no chronic (meaning permanent) low back disability was shown in service and because the diagnosis of low back pain in service did not constitute a ratable disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).  In other words, the RO found that the present disability element of service connection was missing.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (indicating that service connection presupposes a current diagnosis of the claimed disability).  That decision became final and binding based on the evidence then of record because no notice of disagreement (NOD) or additional relevant evidence was submitted concerning this claim within one year of the date on which he was provided notice of that decision.  See 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Since July 1995, however, new evidence has been added to the claims file that is also material to the Veteran's claim of entitlement to service connection for a low back disability.  Specifically, post-service medical records reflect the presence of specific low back disabilities to include lumbar facet joint syndrome, sacroiliac joint syndrome, spinal stenosis, lumbar scoliosis, a degenerative facet changes.  Since evidence of a current disability was not available at the time of the July 1995 denial, it is new.  Moreover, when presumed credible, this new evidence also establishes an element (present disability) that was missing in July 1995; thus, this additional evidence also is material.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  This claim therefore must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, the claim is granted - subject to the further development of this claim on remand.


PFB

The STRs show the Veteran had complaints of ingrown facial hairs as early as January and February of 1989, was diagnosed with PFB, and received yearly Physical Profiles beginning in May 1989 until his retirement from service in 1995.  In addition, he has made statements indicating that he suffers from continuing ingrown facial hairs with shaving, and he attributes the onset of these same symptoms to the diagnoses of PFB that were noted in his STRs.

The Veteran is competent to provide evidence regarding the presence of PFB.  There are instances when the type of disability claimed is what is considered a simple condition, allowing for lay evidence to establish its existence.  PFB is one such condition.  Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But that said, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc., they are not competent to provide evidence on more complex medical questions beyond simple observations, such as concerning cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Unlike cancer, PFB is readily observable.  The Veteran has received diagnoses of it in the past, so the Board can reasonably presume that he knows what it looks like.  The Board finds, therefore, that he is competent to provide evidence regarding the presence of PFB.


On VA examination in March 2012, a VA examiner provided a diagnosis of PFB although it was not present on the day of examination.  The VA examiner opined that it was not due to disease or injury in service because PFB was a condition present in 50 to 83 percent of black men who shaved.  The examiner, however, essentially acknowledges the Veteran suffered from PFB in service and that the condition is still present.  There is no evidence tending to show that PFB was present at any time before service, only during and since.  When taking into account the Veteran's and examiner's assertions of PFB in service and presently, the Board can only conclude that PFB that initially manifested in service was incurred in service.  Service connection for PFB is therefore warranted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present.  And if there have been variances in its severity, the Board must "stage" the rating for the disability to reflect this change.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD has been rated 10 percent disabling before February 29, 2012 and 70 percent effective February 29, 2012 by the RO under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411.

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.


A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.   

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning(e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  
Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).


On September 2006 VA social and industrial survey examination, the Veteran indicated that he worked for the Postal Service as he had been since 1995.  He preferred to work by himself.  He indicated that he was never fired from a job, and he never had long periods of unemployment.  He indicated that he had never had any psychiatric problems and never sought psychiatric care.  The Veteran indicated that it took him several hours to fall asleep at night and that he slept only four hours.  He had nightmares of the PTSD-inducing stressors.  The examiner noted that there was no eye contact.  The Veteran expressed feelings of guilt and hopelessness as well as depression and a sense of worthlessness.  He described flashbacks.  The Veteran denied suicidal ideation but admitted to dissociation.  There were logical connections between his thoughts.  He was alert and oriented in all three spheres.  Long term memory was better than short term memory.  Judgment and insight were intact for safety and self care.  As to PTSD symptoms, he had daily distressing thoughts, nightmares, and flashbacks.  He avoided crowds.  He did not socialize.  In small places, he experienced panic attacks.  He only felt comfortable at home.  He was frustrated and irritable and given to bouts of anger.  The examiner diagnosed PTSD and assigned a GAF score of 49.  The author of this report was a licensed clinical social worker.

On September 2006 VA psychiatric examination, authored by a VA psychologist, the Veteran denied suicide attempts but endorsed a history of violence and assaultiveness.  On objective examination, the Veteran was casually dressed, his attitude was cooperative, and his behavior was appropriate.  Psychomotor activity, thought processes, and speech were unremarkable.  His affect was constricted, and his mood was dysphoric.  The Veteran was fully oriented but easily distracted.  There was transient and passing suicidal ideation but no delusions.  Insight was good, as the Veteran understood that he had a problem.  There was sleep impairment.  There was no homicidal ideation.  Impulse control was good; there had been no episodes of violence in five years.  Memory was normal.  The Veteran experienced panic attacks on a weekly basis and had anxiety.  He had intrusive thoughts of his stressors, and he avoided situations that would remind him of them.  There was an exaggerated startle response.  The examiner opined that the Veteran was able to handle his personal finances.  He was employed by the Postal Service on a full time basis for many years; he kept to himself and indicated that he did not have to interact with many people at his current job.  In the previous 12 months, he had lost two weeks from work due to psychiatric symptoms.  The examiner diagnosed chronic mild PTSD to which she assigned a GAF score of 65.

A February 2007 social work consultation report indicated that the Veteran experienced nightmares and flashbacks and that he avoided others especially at work.  The Veteran was often irritable.  He enjoyed reading history and political books as well as biographies.  He also pursued running as a hobby.  He reported suicidal ideation with no plan or intent.  Objectively, the Veteran was neat and clean.  Motor behavior was normal.  Eye contact was minimal.  The Veteran was friendly and cooperative throughout the assessment.  He was oriented in all spheres.  Memory, affect, and thought processes were normal.  The Veteran denied delusions and hallucinations.  

A February 2007 individual therapy note indicated that the Veteran was having issues with impatience and anger.  Stress was mild.  The Veteran was anxious.  His symptoms were moderate.

In March 2007, the Veteran indicated that he was doing better and was less angry.  He was able to maintain a calmer state at work.  

A June 2007 individual therapy note indicated that the Veteran was doing better, but he appeared anxious and depressed.  His symptoms were moderate.

A January 2008 mental health consultation note indicated that the Veteran was living with his fiancée and enjoyed reading and running.  He was generally a loner but had a small group of friends.  Objectively, the Veteran was neatly groomed and appropriately dressed.  He was cooperative and fully oriented.  He reported mild short-term memory impairment, and his affect was restricted.  Thought processes were normal, and there was no suicidal ideation or homicidal ideation as well as no delusions or hallucinations.  Insight and judgment were fair.  The Veteran was not interested in psychotropic medications or in psychotherapy.  The examiner assessed a GAF score of 69.

An August 2011 treatment note indicated that the Veteran was appropriately dressed for the season and well groomed.  He was feeling stressed and anxious.  There was suicidal ideation without a plan and no homicidal ideation.  The Veteran was married and enjoyed both reading and traveling.  He was employed by the Postal Services.  The examiner diagnosed PTSD and rule out generalized anxiety disorder and assigned a GAF score of 60.  

Other August 2011 VA treatment notes reflect that the Veteran was appropriately dressed for the season and was oriented.  His memory was intact, and his affect was consistent with his mood.  Thought processes were normal.  There were no perceptual disturbances.  Insight and judgment were fair.  There were no cognitive impairments.  He was feeling stressed and reported poor sleep.  There was suicidal ideation with no plan.  There was no homicidal ideation.  The Veteran was experiencing depression.  He lived with his wife and had weekly contact with his adult daughter.  A son was living in Australia.  Outside of his wife and daughter, the Veteran had no social life.  His leisure and recreation activities consisted of reading and traveling.  The Veteran was employed.  The diagnosis was of PTSD, and a GAF score of 55 was assessed.

A December 2011 VA progress note indicated that the Veteran continued to experience stress related to work conditions.   He was put on notice that he was in
excess status and in danger of losing his job at the Post Office.  The Veteran continued to sleep for no more than four hours.  He reported significant improvement in his mental state.  He was appropriately dressed.  Eye contact was minimal.  Psychomotor activity was normal.  He was cooperative and engaging and fully oriented.  His memory was intact.  His affect was restricted and congruent with his reported symptoms of stress.  Thought processes were linear and goal directed.  There were no perceptual disturbances, and insight and judgment were good.  


A January 2012 Mental Health Clinic note indicated that the Veteran was having good results with psychotropic medication.  The Veteran reported anxiety related to his job situation.  On examination, the Veteran was appropriately dressed for the season.  There was no psychomotor agitation or retardation.  Eye contact minimal.  The Veteran's behavior was cooperative and engaging, and he was oriented times three.  Memory was intact.  His affect was restricted consistent with mood.  Thought processes were logical, linear, and goal directed.  Insight and judgment were good.  There were no perceptual disturbances and no cognitive impairment.  There was, however, sleep disturbance.  The Veteran endorsed suicidal ideation without a plan.  He denied homicidal ideation.  The Veteran's leisure activities involved reading and traveling.  He did not socialize.  His mood was anxious.  Speech was fluent, he was able to use complex grammar, and he displayed a good vocabulary.  The Axis I diagnosis was of major depressive disorder, atypical (non-melancholic) features, PTSD-likely, and generalized anxiety disorder.  A GAF score op 58-62 was assigned.

In February 2012, a VA physician wrote a note excusing the Veteran from work from February 9, 2012 to February 12, 2012 inclusive.  Apparently, the Veteran reported that he experienced a panic attack on February 8, 2012 during a meeting.  The physician indicated that in the presence of panic symptoms, focus and the ability to perform job duties would be "impossible."  The days off work, according to the physician, would allow a changed treatment regimen a chance to take effect.

A February 2012 mental health clinic note indicated that the Veteran continued to report stress related to work conditions.  He was taking psychotropic medications and was concerned about drug interactions.  On examination, the Veteran was appropriately dressed for the season.  There was no psychomotor agitation or retardation.  Eye contact was minimal.  His behavior was cooperative and engaging, and he was fully oriented.  Memory was intact.  His affect was restricted and was 
congruent with the reported mood of "stressed."  Thought processes were logical, linear, and goal directed.  Insight and judgment were good.  There was no cognitive impairment, and there were no perceptual disturbances.  As in the past, the Veteran reported poor sleep.

After a review of the Veteran's PTSD symptoms present before February 29, 2012, the Board concludes that a higher 30 percent evaluation was warranted throughout this initial period being considered.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, supra.  There was one seemingly anomalous GAF score of 49, emblematic of "serious symptoms" (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  The Board finds that that September 2006 GAF score was an anomaly because it was followed immediately by another GAF score of 65 rendered that same month by a VA clinical psychologist and because all other GAF scores before February 29, 2012 hovered between 55 and 69 indicative of no more than some mild to moderate symptoms.  These GAF scores coupled with chronic sleep problems and occasional panic militate in favor of a 30 disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Fenderson, supra.  

An even higher rating of 50 percent is unwarranted at any time before February 29, 2012, however, because the Veteran's symptoms were not like or similar to those associated with this even greater level of evaluation such as abnormal speech, more than weekly panic attacks, or impaired memory and judgment.  Moreover, while he had few social contacts, he did maintain family relationships and displayed an impressive ability to manage at work without much time off despite claimed work-related stress and a preference for being alone.  His suicidal ideation involved no action or actual intent.  The Board, therefore, finds that his PTSD symptoms before February 29, 2012, and more importantly their consequent effect on his social and occupational functioning, did not more closely approximate those associated with an even higher 50 percent evaluation.  Id.; see also Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002) and 
Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).


Conversely, during the VA PTSD examination on February 29, 2012, the examiner acknowledged the presence of PTSD and assessed a GAF score of 57.  According to the examiner, the Veteran was experiencing occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he worked for the Postal Service and had problems tolerating stress at work and following instructions by his supervisor.  Reportedly, he had recently missed one week of work on the note by his psychiatrist after having problems with his supervisor.  The veteran reported that he had missed about two weeks of work during that last year because of inability to tolerate stress at work.  He was newly remarried.  He had lost some of his friends since 2006.  He used to go out every week with friends and family members, but reported that he now stayed home.  He was receiving psychotherapy and was seeing a psychiatrist for medication.  He experienced recurrent and distressing recollections of the events in service, including images, thoughts or perceptions, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect (e.g., unable to have loving feelings), difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  His PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Other symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  He still, however, was deemed capable of managing his financial affairs.  

A December 2012 VA treatment note indicated he reported increased work stress.  However, he reported an improved mood overall, but he still had panic attacks.  Generally, he reported significant improvement and felt comfortable with the use of the new strategies. 

In March 2013, he reported excessive feelings of anxiety, panic attacks, a crowd phobia, excessive worrying, obsessional thinking, sleep disturbance, and a depressed mood.  Objectively, he was appropriately dressed for season, and he was oriented times three (i.e., correctly to time, place and person).  Memory was intact.  There was mild psychomotor agitation.  Affect was restricted congruent with reported mood of "stressed."  Thought processes were logical, linear, and goal directed.  There were no perceptual disturbances.  Insight and judgment were good.  

After reviewing the evidence since February 29, 2012, the Board finds that an evaluation of 100 percent (which is the next higher rating up from 70 percent, and indeed the highest possible rating) for the Veteran's service-connected PTSD is not warranted at any time since that date.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Vazquez-Claudia, supra; Mauerhan, supra; Fenderson, supra.  The criteria for a 100 percent evaluation for PTSD necessitate very severe psychiatric impairment and a showing of total occupational and social impairment.  Such a disability picture simply is not apparent effective February 29, 2012 or thereafter.  Id.  Indeed, the Veteran does not suffer from symptoms like or similar to those listed in connection with a 100 percent disability evaluation such as gross impairment of thought processes or communication.  His ability to work shows that his thought processes are functional.  His communicational abilities have never been questioned.  Moreover, he is able to control his impulses, has no perceptual problems, and is not in persistent danger of hurting himself or others.  He also has been found capable of handling his own finances.  His hygiene has not been seen as an issue, and he does not have any gross memory problems that would prevent him from recalling basic personal information.  The Board, therefore, finds that the criteria for a 100 percent evaluation are not met even since February 29, 2012.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected acquired psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Thus, he does not satisfy the second prong of the Thun analysis either regardless of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with employment because of this disability, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. § 4.1 (2013).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  To this extent only, it is granted subject to the further development on remand.

Service connection for PFB also is granted.

As well, the initial rating for the PTSD is increased from 10 to 30 percent as of July 7, 2006, subject to the statutes and regulations governing the payment of retroactive VA compensation.

However, a rating higher than 70 percent for the PTSD, even since February 29, 2012, is denied.


REMAND

Further development is necessary before the Board may render a decision regarding the claimed low back disability.  Accordingly, this claim is REMANDED for the following action:

1.  Schedule a VA examination for a diagnosis of all extant low back disabilities.  After obtaining a thorough medical history from the Veteran and reviewing pertinent documents in the claims file, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that any current low back disability is related or attributable to his military service. 

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

2.  Then readjudicate this claim on its underlying merits (meaning on a de novo basis) in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court/CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


